Citation Nr: 0318294	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  98-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of respiratory cancer (formerly 
small cell carcinoma of the left lung secondary to asbestos 
exposure, status post left lobectomy), for the period from 
August 1, 1998 to September 29, 2002. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1957 to 
April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which reduced the veteran's 100 percent disability 
evaluation for oat cell carcinoma of the left lung secondary 
to asbestos exposure to 0 percent effective August 1, 1998.  
In July 1998, a Decision Review Officer (DRO) revised the May 
1998 rating decision on the basis of a difference of opinion 
and reduced the veteran's evaluation to 30 percent effective 
August 1, 1998.  The veteran subsequently perfected this 
appeal.  

A videoconference hearing before a DRO was held in January 
1999.  A transcript of that hearing has been associated with 
the claims folder.

In April 2000, the Board remanded this case for further 
development.  In May 2001, the Board determined that the 
reduction of the veteran's evaluation to 30 percent was 
proper and that he was not entitled to an evaluation in 
excess of 30 percent.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In October 2002, the veteran submitted correspondence 
requesting that he be reevaluated for his malignant 
respiratory system.  Although the issue of entitlement to an 
increased evaluation was currently pending before the Court, 
the RO appears to have treated the veteran's correspondence 
as a new claim for an increased evaluation.

In January 2003, the parties filed a Joint Motion for Remand 
and to Stay Proceedings.  The parties agreed that a remand 
was necessary because the Board decision did not provide 
sufficient reasons and bases for its conclusion that VA 
satisfied the duty to notify pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The parties further indicated 
that on remand, the Board should consider whether the 
veteran's October 1997 statement to a VA examiner that he was 
unable to work was adequate to raise a claim for a total 
disability evaluation based on individual unemployability 
(TDIU) and if so, refer that issue to the RO for initial 
adjudication.  By Order dated January 31, 2003, the Court 
granted the joint motion, vacating the Board's decision and 
remanding for further adjudication.  

The Board has reviewed the October 1997 VA examination report 
and assumes that it raises an informal claim for TDIU.  At 
this time, the Board refers this matter to the RO for any 
appropriate action.  The Board notes, however, that in 
January 1999 the RO sent the veteran a letter indicating that 
if he wished to file a formal claim for TDIU benefits, that 
he must complete and return VA Form 21-8940.  On review of 
the claims folder, it does not appear that the veteran 
submitted a formal claim for TDIU benefits.  

In February 2003, the RO increased the evaluation for the 
residuals of respiratory cancer to 100 percent effective 
September 30, 2002.  On review of the claims folder, at this 
time the veteran's claim essentially involves whether he is 
entitled to an evaluation in excess of 30 percent for the 
period from August 1, 1998 to September 29, 2002.  The Board 
notes that the veteran's disability rating was reduced based 
on the schedular criteria which require that after a certain 
period of time, the veteran's disability be rated based on 
its residuals.  See Bennet v. Brown 10 Vet.App. 178 (1997); 
38 C.F.R. § 4.97, Diagnostic Codes 6819 (1996, 2002).  
Accordingly, the Board has recharacterized the issue as 
entitlement to an increased evaluation and will not discuss 
entitlement to restoration of the 100 percent evaluation.  

The Board notes that in correspondence dated in May 2003, the 
veteran disagreed with the assigned September 30, 2002 
effective date for the 100 percent schedular evaluation.  The 
issue as listed essentially considers the veteran's 
contentions regarding an earlier effective date and 
therefore, a remand for issuance of a statement of the case 
(SOC) is not required.  See Manlincon v. West, 12 Vet. App. 
238 (1999). 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran was in receipt of a 100 percent disability 
evaluation for service-connected oat cell carcinoma left 
lower lung, status post lobectomy effective August 30, 1995.  
The reduction of the veteran's evaluation to 30 percent 
occurred pursuant to the schedular criteria and was effective 
August 1, 1998, more than 2 years following cessation of 
chemotherapy and there was no medical evidence of local 
recurrence or metastases.  

3.  For the period from August 1, 1998 to September 29, 2002, 
the residuals of the veteran's service-connected lung 
disability were manifested by a left lower lobectomy.  
Pulmonary function test (PFT) results in October 1997 reflect 
a severe restriction; however, an April 1998 VA medical 
opinion indicates that the veteran's pulmonary function 
impairment was not due to the small cell cancer of the lung 
and subsequent removal.

4.  In October 2002, the veteran underwent a right upper 
lobectomy.  The January 2003 VA examiner related the 
veteran's squamous cell cancer to asbestos exposure and 
indicated that with the second lung resection, the veteran 
has been left with inadequate lung function.  PFT's revealed 
a severe restrictive ventilatory defect and the veteran 
currently requires outpatient oxygen therapy at all times.

5.  The evidence does not establish that the veteran was 
frequently hospitalized for his service-connected lung 
disability or that it provided a marked intereference with 
employment beyond that contemplated in the schedular 
standards for the period from August 1, 1998 to September 29, 
2002.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected residuals of respiratory cancer (formerly 
small cell carcinoma of the left lung secondary to asbestos 
exposure, status post left lobectomy), for the period from 
August 1, 1998 to September 29, 2002 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes 6816, 6819 (1996); 38 C.F.R. §4.97, Diagnostic Codes 
6819, 6844 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The April 1996 rating decision, the May 1998 rating decision, 
the July 1998 rating decisions and SOC, the January 1999 
supplemental statement of the case (SSOC), the February 2001 
SSOC, and the February 2003 rating decision collectively 
notified the veteran of the laws and regulations pertinent to 
his claim.  These documents also notified him of the evidence 
of record and of the reasons and bases for denial.  The May 
2001 Board decision notified the veteran of the enactment of 
the VCAA.  

In November 2002, the RO sent the veteran a letter advising 
him of his rights in the VA claims process.  Although this 
letter was sent in connection with the veteran's October 2000 
claim for increase, as discussed above, a claim for increase 
was already pending at the Court.  Consequently, the 
information provided is considered applicable to the claim 
currently on appeal.  The letter advised the veteran that VA 
would make reasonable efforts to get evidence necessary to 
support his claim, including such things as medical records, 
employment records or records from other Federal agencies.  
The veteran was advised that he must provide enough 
information so that VA could request any identified records.  
The veteran was further advised that he needed to submit 
evidence showing that his service-connected disability had 
increased in severity and he was provided examples of the 
type of evidence required.  

The veteran reported that all of his treatment for his 
claimed disability was at the VA medical center (VAMC) in 
Gainesville.  VA records have been obtained and associated 
the claims folder.  The veteran also reported that he 
received Social Security Disability benefits and these 
records have also been obtained and associated with the 
claims folder.  In keeping with the duty to assist, the 
veteran was provided VA examinations in October 1997, April 
1998, June 2000 with addendum, and January 2003.  In May 
2003, the veteran indicated that he did not have anything 
more to submit.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran's service medical records do not indicate the 
presence of any lung disorder; however, his personnel records 
show that he served aboard various ships during his tour of 
duty in the United States Navy.  The veteran claimed that he 
was exposed to asbestos during refurbishment of one of the 
ships that he served upon.

The veteran underwent a thoracotomy with left lower lobectomy 
in August 1995.  A December 1995 VA hospital summary 
indicated that the veteran was status post 4 cycles of 
chemotherapy.  

In April 1996, the RO granted service connection for oat cell 
carcinoma of the left lower lung due to asbestos exposure and 
pursuant to Diagnostic Code 6819, assigned a 100 percent 
evaluation effective August 30, 1995.  The regulations 
pertaining to the respiratory system were revised effective 
from October 7, 1996.

The veteran underwent a VA respiratory disease examination in 
October 1997.  He finished chemotherapy in December 1995 and 
had no subsequent chemotherapy.  The veteran reported that he 
was unable to work because of exertional breathlessness and 
aching discomfort in the left upper posterior thorax with 
movement of the left upper extremity.  He was able to walk 
approximately 1/4 mile slowly and could only do 35 repetitions 
on his rowing machine before he must stop because of 
shortness of breath and discomfort in the left upper 
extremity and left shoulder girdle.  He can climb one flight 
of stairs slowly and can work in his yard using a "weed-
eater" for about 15 minutes before he must stop because of 
aching discomfort in the left upper posterior thorax and left 
shoulder.  After 15 minutes of rest, he is able to continue 
at about the same time interval of activity.  He denied 
daytime hypersomnolence but reported frequent naps.  He also 
denied hemoptysis, cough, and wheezing but does produce a 
small amount of sputum from time to time.  He was not on any 
specific therapy or oxygen related to his lung surgery.  

Physical examination revealed the veteran was 72 inches tall 
and 363 pounds (up from 190 pounds after chemotherapy).  
Examination of the skin showed a 38 centimeter operative scar 
in the left posterior thorax at about the level of the fourth 
rib.  The lungs showed equal respirations.  There was 
dullness to percussion with diminished tactile fremitus and 
diminished breath sounds over the lower 1/3 of the left 
thorax, both posteriorly and laterally.  Otherwise, the lungs 
were clear and resonant to percussion and auscultation 
without evidence of wheezing.  Cardiac examination was not 
remarkable.  There was no evidence of cor pulmonale or 
definite congestive heart failure.  The veteran did have 
obvious difficulty moving about on the table with increased 
respiratory rate being noted.  There did not appear to be any 
significant residuals of his malignancy except for the 
postoperative changes in the physical examination of the left 
thorax.  PFT results revealed severe restriction.  Diagnoses 
were status post operative left lower lobectomy for small 
cell carcinoma treated with 4 cycles of chemotherapy, type 
unknown, ending in December 1995; history of asbestos 
exposure; and chronic tobacco abuse as evidenced by an 83 
plus pack per year history of tobacco usage, ending at the 
time of the thoracotomy.

In an April 1998 addendum, the examiner indicated that the 
veteran's oat cell carcinoma of the left lower lobe was felt 
to be due to asbestos exposure.  The examiner further 
indicated that the pulmonary impairment was not due to the 
small cell cancer of the lung and subsequent removal.  The 
examiner commented that it was as likely as not that the 
veteran had another diagnosed lung condition.  The PFT 
results showed a normal FEV-1/FVC percentage but the total 
functional vital capacity was markedly diminished.  The cause 
for this was unknown but in a 325 pound individual, the 
examiner suspected that less than a maximum functional vital 
capacity attempt was made.  There was no significant change 
following the use of bronchodilators.  Thus, in the opinion 
of the examiner, the PFT results were not due to the left 
lower lobe resection due to small cell cancer of the lung.  

In May 1998, the veteran was advised that VA proposed to 
reduce his evaluation to 0 percent effective August 1, 1998.  
The veteran responded, indicating that his PFT results were 
due to the left lobectomy and that the residuals of radiation 
treatments resulted in severe limitations.  

By rating action dated May 27, 1998, the evaluation was 
decreased to 0 percent effective August 1, 1998.  The veteran 
was notified of this decision in June 1998 and thereafter 
submitted a timely notice of disagreement.  In July 1998, the 
DRO revised the May 1998 rating decision on the basis of a 
difference of opinion under the provisions of 38 C.F.R. 
§ 3.105(b) and the veteran was reduced to 30 percent 
effective August 1, 1998.  The DRO noted that service 
connection was previously established effective from August 
1995 (prior to the rating schedule revision for respiratory 
disabilities which became effective October 7, 1996) and that 
it was appropriate to evaluate the residuals of the veteran's 
lung cancer using the former criteria because service 
connection had been established using that criteria.  
Accordingly, the veteran was afforded a 30 percent evaluation 
for a unilateral lobectomy under the former version of the 
respiratory regulations.  The DRO noted that it was not 
advantageous to evaluate the veteran's residuals under the 
new rating criteria because there was a VA opinion that the 
PFT results were not due to the lobectomy.  

PFT results dated in October 1998 reflect "moderate 
restrictive ventilatory defect, most likely due to body 
habitus.  Recommend weight loss.  When compared with 8/16/95 
pre-lung resection PFTs, there has been a significant 
reduction in spirometry, lung volumes and diffusing capacity, 
as well as a 150 pound weight increase."

In January 1999, the veteran presented testimony at a 
videoconference hearing conducted by the DRO sitting at the 
RO.  The veteran conceded that he did not have a medical 
opinion to rebut the April 1998 VA medical opinion.  He 
reported that he tried to seek another medical opinion but no 
one would see him as he was under VA treatment.  He indicated 
that the cancer had not recurred and that he was cancer free.  
He felt, however, that an increase was warranted insofar as 
his PFT's after the lobectomy are worse than before the 
surgery.  He further reported that he has not smoked since 
the lobectomy and that he was awarded Social Security 
Disability benefits.

Records obtained from the Social Security Administration show 
that the veteran was awarded disability benefits, effective 
from July 1995, on account of his service-connected lung 
disorder.  Attached medical records pertained to the 
diagnosis, surgical intervention and post-operative treatment 
of the veteran's service-connected left lung disorder.  

An August 1999 computerized tomography (CT) scan of the chest 
and abdomen revealed no evidence of recurrent tumor or new 
tumor.  

The veteran underwent a VA examination in June 2000.  Chief 
complaint was shortness of breath.  Physical examination 
indicated blood pressure of 140/90; pulse 88 per minute and 
regular; respirations were 24 per minute and somewhat 
labored; and weight was approximately 370 pounds.  The lungs 
revealed a left thoracotomy scar and there was a horizontal 
scar in the left anterior thoracic area of the chest.  There 
was a scar in the left lateral chest wall and 2 small scars 
from a cyst were noted in the right posterior thoracic area.  
There was a diminished expansion of the left lung cage, and 
there appeared to be dullness to percussion and slightly 
diminished breath sounds in the left lower lung.  The right 
lung was normal to auscultation and perscussion.  Heart 
revealed a normal sinus rhythm.  The examiner could not see 
or feel the point of maximal impulse (PMI) and it was 
difficult to evaluate the cardiac size because of the 
thickness of the chest cage.  Heart tones were distant, with 
A2 greater than P2.  There were no murmurs or thrills.  There 
was no clubbing, cyanosis, or pedal edema.

Diagnoses were left lower lobectomy with mediastinal lymph 
node sampling, secondary to small cell carcinoma of the lung 
with no apparent evidence of metastases, secondary to 
asbestos exposure; diabetes mellitus, non-insulin dependent 
type; and exogenous obesity.  The examiner commented that the 
veteran had a significant disability in that he has had the 
left lower lobe of his lung removed and he was no longer able 
to do any type of work, nor could he do household chores such 
as taking out the garbage and mowing the lawn.  He could no 
longer run or walk more than about a 1/4 mile very slowly.  It 
was obvious from the examination that the veteran had 
shortness of breath and excessive respiration.  

A July 2000 VA PFT report reflects a pre-drug FEV-1 of 57 
percent predicted and a FEV-1/FVC of 110 percent.  At the 
RO's behest, the veteran underwent retesting in October 2000.  
On this occasion, the PFT report reflected a post-drug FEV-1 
of 60 percent predicted and a FEV-1/FVC of 107 percent.

In a subsequent addendum received in November 2000, the 
respiratory examiner stated that the fact that DLCO and post 
bronchial dilatation tests were not done were insufficient 
reasons for re-testing.  The veteran had a left lower 
lobectomy for cancer of the lung and in the examiner's 
opinion, a DLCO was inappropriate.  A post-bronchial dilation 
itself was also not needed since it would not add anything to 
the evaluation.  

VA treatment records indicate that a June 2002 thoracic CT 
scan was suspicious of interval recurrence of tumor in the 
posterior segment of the right upper lobe.  The veteran was 
admitted to the VAMC on September 30, 2002 in anticipation 
for a right upper lobe wedge resection secondary to tumor 
mass findings on CT.  On October 2, 2002, he received a right 
upper lobectomy and a wedge biopsy of the right middle lobe 
due to more extensive findings as compared to CT findings.  
Pathology revealed a squamous cell carcinoma that was 
moderately differentiated.  Note dated October 17, 2002 
indicates that the veteran kept asking if this was due to 
asbestos exposure, stating that if it is he could get more 
compensation.  The physician informed him twice that the 
previous small cell and now squamous cell lung cancers were 
caused by smoking, and even though he quit a few years ago, 
smoking is probably still the culprit.  The veteran was 
discharged on October 19, 2002 and diagnoses included 
squamous cell carcinoma of the right upper lobe.  

The veteran was seen in hematology-oncology on October 22, 
2002.  He reported shortness of breath on minimal ambulation.  
The note indicates that the veteran asked again about 
asbestos.  The examiner commented that the veteran has been a 
heavy smoker although he quit after his first lung cancer, 
and that this cancer is caused by smoking.  There is no 
evidence of asbestos plaques on chest x-ray or CT and 
mesothelioma is the lung cancer most closely caused by 
asbestos exposure.  

The veteran underwent another VA examination in January 2003.  
The purpose of the examination was to comment on whether or 
not the veteran's malignancies were caused by military 
exposure to asbestos.  The examiner reported the veteran's 
history and noted that PFT results prior to the October 2002 
procedures showed an FEV-1 of 2.19 (66 percent of predicted) 
and an FVC of 2.74 (56 percent of predicted) giving a ratio 
of 80 percent.  He has been receiving oxygen since one week 
after his surgery and complains of severe dyspnea on exertion 
beginning at 50 feet.  He remains on oxygen at all times and 
has lost approximately 80 pounds since his surgery.  

Physical examination revealed blood pressure of 153/100 and 
heart rate of 101.  The examiner noted that both of the 
veteran's malignancies appeared to be in remission at this 
time.  PFT results indicated a severe restrictive ventilatory 
defect.  The examiner provided the following opinion:  

[T]hat it is as likely as not that 
military exposure to asbestos is as 
likely as not to have resulted in the 
veteran's small cell lung cancer and 
squamous cell lung cancer.  The other 
primary risk factor that he has is 
smoking which of course also played a 
role in the development of these 
malignancies.  He continues to have a 
significant residual deficit in his 
respiratory function....  I suspect that 
with the second lung resection, he has 
been left with amount of lung function 
that is inadequate....  It is my opinion 
that the patient's deficit is severe in 
that it is secondary to his 
pneumonectomies for his lung cancer which 
is as likely as not to have been caused 
by asbestos exposure.

In February 2003, the RO granted an increased evaluation for 
the residuals of respiratory cancer to 100 percent, effective 
September 30, 2002.

Analysis

The Board emphasizes that the reduction in this case was 
based on the rating criteria pertaining to the respiratory 
system rather than a finding of sustained improvement of the 
disability.  Under applicable rating criteria, after the 
prescribed period of time the veteran is no longer 
automatically entitled to the 100 percent disability 
evaluation and his service-connected lung disability is to be 
rated based on residuals, under other diagnostic codes.  See 
38 C.F.R. § 4.97, Diagnostic Code 6819 (1996, 2002).  See 
Bennet 10 Vet.App. at 183 (noting that where there is no 
local recurrence or metastases, the language of Diagnostic 
Code 6819 requires a rating based on residuals (emphasis 
added by the Court)).  As such, the regulatory provisions 
pertaining to the stabilization of disability evaluations are 
not for application.  See 38 C.F.R. § 3.344 (2002).  
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Prior to October 7, 1996, new growths of, malignant, any 
specified part of respiratory system exclusive of skin 
growths warranted a 100 percent evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6819 (1996).  A note to this 
provision provides that this rating would be continued for 2 
years following the cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedures.  
At this point, if there has been no local recurrence or 
metastases, the rating would be made on residuals.  Id.  

Effective October 7, 1996, the rating criteria for the 
evaluation of respiratory disorders was amended.  Under the 
new criteria, neoplasms, malignant, any specified part of the 
respiratory system exclusive of skin growths warrants a 100 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6819 
(2002).  A note to this provision indicates that a 100 
percent evaluation shall continue beyond the cessation of any 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  Id.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  The 
revised criteria, however, may not be applied earlier than 
the effective date of the revised regulations.  38 U.S.C.A. § 
5110(g) (West 1991) (where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see VAOPGCPREC 3-2000 (2000).  

The former criteria are clearly more favorable to the veteran 
because they allow for a 100 percent evaluation for 2 years 
following the cessation of chemotherapy whereas the new 
criteria only provide a 100 percent evaluation for the 6 
month period after anti-cancer therapy.  The medical evidence 
shows that the veteran completed radiation treatment for his 
small cell carcinoma in December 1995, and an August 1999 CT 
scan revealed no evidence of recurrent tumor or new tumor.  
In this case, the RO assigned a 100 percent evaluation from 
August 30, 1995 to August 1, 1998 (almost 3 years).  

Under both the former and the current criteria, at this 
point, the veteran's service connected lung disability is to 
be based on residuals, under other diagnostic codes.  As 
discussed, the veteran's evaluation was reduced to 30 percent 
effective August 1, 1998 and subsequently increased to 100 
percent effective September 30, 2002.  Therefore, the Board 
will consider whether the veteran was entitled to an 
evaluation in excess of 30 percent for the period from August 
1, 1998 to September 29, 2002.  

Under the former criteria, a bilateral lobectomy warranted a 
50 percent evaluation and a unilateral lobectomy warranted a 
30 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6816 (1996).  A note to this provision indicates that the 
ratings do not apply to removal of the middle lobe of the 
right lung, segmental resections, or lingualectomies.  Id.

Under the new criteria, post-surgical residuals (lobectomy, 
pneumonectomy, etc.) are evaluated pursuant to the general 
rating formula for restrictive lung disease as follows:  FEV-
1 less than 40 percent of predicted value, or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)) less than 40 percent predicted, or maximum 
exercise capacity less than 15ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation) or cor pulmonale 
(right heart failure, or right ventricular hypertrophy, or 
pulmonary hypertension (shown by echo or cardiac 
catheterization), or episodes of acute respiratory failure, 
or requires outpatient oxygen therapy (100 percent); FEV-1 of 
40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, 
or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) (60 percent); FEV-1 of 56 to 70 percent predicted, or 
FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 
percent predicted (30 percent); FEV-1 of 71 to 80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66 
to 80 percent predicted (10 percent).  38 C.F.R. § 4.97, 
Diagnostic Code 6844 (2002).  

Under the former criteria, an evaluation in excess of 30 
percent would require evidence of a bilateral lobectomy.  On 
review of the record, there is no evidence of a bilateral 
lobectomy until the veteran underwent a right lobectomy in 
October 2002.  Therefore, an evaluation in excess of 30 
percent would not be warranted under the former criteria 
prior to September 30, 2002.

With regard to the new regulatory criteria, it is noted that 
the April 1998 VA respiratory examiner's opinion specifically 
concluded that the current pulmonary impairment was not due 
to the left lower lung resection.  Therefore, application of 
the new rating criteria is not warranted.  Notwithstanding, 
even assuming without conceding that the new regulatory 
criteria are applicable, the medical evidence dated during 
the period of August 1, 1998 to September 29, 2002 does not 
establish pulmonary impairment that satisfies the new 
criteria for an evaluation in excess of 30 percent.  

As the preponderance of the evidence is against the veteran's 
claim, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran was frequently hospitalized for the residuals of his 
service-connected lung disability during the period from 
August 1, 1998 to September 29, 2002 and there is no 
indication that it had a marked interference with employment 
beyond that contemplated in the schedular standards during 
that same time period.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).




ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of respiratory cancer for the 
period from August 1, 1998 to September 29, 2002 is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

